Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 February 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg, Febry. 7th. 1815

I address you once more from this place and I cannot yet say when I shall be able to leave it as I find it almost impossible to dispose of the things to any sort of advantage no body has ready money and I am offer’d payment in a variety none of which however I am apprehensive would please you Hemillian has just left he came with a view to purchase the Carriage and offer’d to pay me in Peals or Diamonds I rejected it but I believe it would be better to accept even in this than to leave it unsold my anxiety is unspeakable and I had almost rather the Peace should not have made than to have been left in a situation of such excessive responsibility not a moments comfort shall I Know untill we have met and then perhaps it will be more distant than ever
We hear nothing here but regret at the Peace having been made and assertions that it is much against our interest to have accepted any terms at the present moment all this you will understand better than I do the benefit we have derived from the assistance of our European friends certainly authorizes any condemnation of our measures and I cannot wonder at any thing I hear  upon the Subject—
Your last did not surprize and the broad hint it contain’d of the place which awaited me only confirmed my former suspicions I am very sorry for it not only on account of the Children but because the Situation is in it self an unpleasant one in the present state of things more especially for you our own particular state being in so critical a situation that it would be impossible for you of all men to give satisfaction—
Fortunately for me my opinions are of little avail and there is no risk of their producing any ill effect in this conviction I venture to express them and to assure you that notwithstanding I am ever sincerely yours
L C AdamsCharles is well
